Citation Nr: 1421154	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-27 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic cervical spine disability.

2.  Entitlement to service connection for a chronic radiculopathic disability of the right shoulder and upper extremity, claimed as secondary to a chronic cervical spine disability.

3.  Entitlement to service connection for chronic headaches, claimed as secondary to a service-connected anxiety disorder.

4.  Entitlement to service connection for a chronic right knee disability.

5.  Entitlement to service connection for a right hip and lower extremity disability, claimed as radiating pain secondary to service-connected lumbar sprain.

6.  Entitlement to an initial evaluation in excess of 20 percent for lumbar sprain prior to December 7, 2011.

7.  Entitlement to an increased evaluation in excess of 40 percent for lumbar sprain from December 7, 2011.

8.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a comminuted fracture of the right calcaneus and right 1st metatarsal, status post open reduction and internal fixation (ORIF) with traumatic arthritis of the right subtalar joint prior to December 7, 2011.

9.   Entitlement to an increased evaluation in excess of 20 percent for residuals of a comminuted fracture of the right calcaneus and right 1st metatarsal, status post ORIF with traumatic arthritis of the right subtalar joint for the period from December 7, 2011 to April 10, 2012.

10.  Entitlement to an increased evaluation in excess of 30 percent for residuals of a comminuted fracture of the right calcaneus and right 1st metatarsal, status post ORIF with traumatic arthritis of the right subtalar joint, status post right subtalar arthrodesis from April 11, 2012.

11.  Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder not otherwise specified (NOS).

12.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from July 1999 to April 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) which, during the course of this appeal, granted the Veteran service connection for lumbar strain, assigning an initial evaluation of 20 percent from September 27, 2005 (the date of VA's receipt of the Veteran's compensation claim) to December 6, 2011, and thereafter a 40 percent rating from December 7, 2011.  The decisions also granted service connection for residuals of a comminuted fracture of the right calcaneus and right 1st metatarsal, status post ORIF with traumatic arthritis of the right subtalar joint, assigning an initial 10 percent evaluation from September 27, 2005 (the date of VA's receipt of the Veteran's compensation claim) to December 6, 2011; a 20 percent evaluation from December 7, 2011 to April 10, 2012; and thereafter a 30 percent evaluation from April 11, 2012.  Also on appeal in an initial 30 percent evaluation assigned for an original grant of service connection for anxiety disorder NOS, effective from August 31, 2007 (the date of VA's receipt of the Veteran's compensation claim).  The Veteran also appeals a denial of her claim for a TDIU.  

Also in appellate status are RO rating decisions denying the Veteran's claims for service connection for a chronic cervical spine disability, a chronic radiculopathic disability of the right shoulder and upper extremity (claimed as secondary to a chronic cervical spine disability), chronic headaches (claimed as secondary to a service-connected anxiety disorder), a chronic right knee disability, and a right hip and lower extremity disability (claimed as radiating pain secondary to service connected lumbar sprain). 

For the reasons that will be discussed below, the issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran and her representative will be notified by VA if any further action is required on their part.


FINDINGS OF FACT

1.  Degenerative disc disease (DDD) of the cervical spine, status post anterior cervical diskectomy with fusion at C5-6, had its onset during active military service.

2.  Right cervical radiculopathy with involvement of the right shoulder and upper extremity is secondarily related to service-connected DDD of the cervical spine.

3.  A chronic disability manifested by recurrent migraine-like headaches is secondarily related to service-connected anxiety disorder NOS.

4.  Chronic right knee strain had its onset during active military service.

5.  The Veteran's subjective radiating pain of her right hip and lower extremity is not objectively demonstrated to represent a confirmed clinical diagnosis, nor is it attributable to an identifiable underlying malady or a chronic disability.

6.  Prior to March 27, 2009, service-connected lumbar sprain was manifested by subjective lumbosacral pain and pain on motion and use, with limitation of thoracolumbar forward flexion to greater than 30 degrees but less than 60 degrees, with no clinical evidence of intervertebral disc disease or thoracolumbar ankylosis.



7.  As of March 27, 2009, service-connected lumbar sprain was manifested by subjective lumbosacral pain and pain on motion and use, with limitation of thoracolumbar forward flexion to 30 degrees or less, with no clinical evidence of intervertebral disc disease or thoracolumbar ankylosis.

8.  Prior to December 7, 2011, service-connected residuals of a comminuted fracture of the right calcaneus and right 1st metatarsal, status post ORIF with traumatic arthritis of the right subtalar joint were manifested by subjective complaints of right ankle pain and pain on motion and use, with no more than moderate limitation of right ankle motion due to pain following repetitive motion testing.

9.   For the period from December 7, 2011 to April 10, 2012, residuals of a comminuted fracture of the right calcaneus and right 1st metatarsal, status post ORIF with traumatic arthritis of the right subtalar joint were manifested by subjective complaints of right ankle pain and pain on motion and use, with marked limitation of right ankle motion due to pain.

10.  From April 11, 2012, residuals of a comminuted fracture of the right calcaneus and right 1st metatarsal, status post ORIF with traumatic arthritis of the right subtalar joint, status post right subtalar fusion are manifested by subjective complaints of right ankle pain and pain on use, with surgically created ankylosis of the ankle in dorsiflexion at zero degrees.

11.  For the period from August 31, 2007 to the present, anxiety disorder NOS is manifested by subjective complaints of daily panic attacks, periods of irritability, impaired concentration ability, disturbed sleep, social isolation, and avoidance of crowds; the anxiety disorder is objectively demonstrated to be manifested by clinical findings of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior and capacity for self-care and conversation, with a GAF score of not lower than 55, indicating no more than moderate occupational and social impairment and no objective evidence of total social and occupational impairment.  


CONCLUSIONS OF LAW

1.  DDD of the cervical spine, status post anterior cervical diskectomy with fusion at C5-6, was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Right cervical radiculopathy with involvement of the right shoulder and upper extremity is proximately related to service-connected DDD of the cervical spine.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2013).

3.  A chronic disability manifested by recurrent migraine-like headaches is proximately related to service-connected anxiety disorder NOS.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2013).

4.  Chronic right knee strain was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  The criteria for service connection for a right hip and lower extremity disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for an initial evaluation in excess of 20 percent for lumbar sprain prior to March 27, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

7.  The criteria for a 40 percent evaluation, and no higher, for lumbar sprain from March 27, 2009 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

8.  The criteria for an initial evaluation in excess of 10 percent for residuals of a comminuted fracture of the right calcaneus and right 1st metatarsal, status post ORIF with traumatic arthritis of the right subtalar joint prior to December 7, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).

9.   The criteria for an increased evaluation in excess of 20 percent for residuals of a comminuted fracture of the right calcaneus and right 1st metatarsal, status post ORIF with traumatic arthritis of the right subtalar joint for the period from December 7, 2011 to April 10, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).

10.  The criteria for an increased evaluation in excess of 30 percent for residuals of a comminuted fracture of the right calcaneus and right 1st metatarsal, status post ORIF with traumatic arthritis of the right subtalar joint, status post right subtalar arthrodesis from April 11, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2013).

11.  The criteria for an initial evaluation in excess of 30 percent for anxiety disorder NOS have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a chronic cervical spine disability, a chronic radiculopathic disability of the right shoulder and upper extremity (claimed as secondary to a chronic cervical spine disability), chronic headaches (claimed as secondary to a service-connected anxiety disorder), and a chronic right knee disability.

As will be discussed below, as this decision grants in full the issues on appeal listed above, any error related to VA's duties to notify and assist the Veteran under the Veterans Claims Assistance of Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) with regard to these matters is rendered moot by this fully favorable decision.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disability that is proximately due to, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a), (b) (2013).  Otherwise, service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

To establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran received treatment at private health facilities during active duty in the Coast Guard.  Regarding her claim for service connection for a chronic cervical spine disability, in May 2001, she sustained multiple physical injuries when she fell onto a sandbar after being thrown from a six-foot-high seawall into very shallow water as part of a service hazing rite.  The clinical evidence shows that her primary injuries were to her lumbar spine and right foot and ankle, for which she is presently service-connected for disabling residuals associated with these injuries.  Medical records contemporaneous to active service also show that she received physical therapy for neck pain associated with a diagnosis of cervical spine sprain and strain in October - November 2002, with a clinical notation in November 2002 that the Veteran did not obtain full relief from her neck pain at the close of her physical therapy.

The Veteran separated from active duty in April 2003.  Post-service medical records show that in late 2006, the Veteran sought treatment for chronic neck pain with radicular symptoms affecting her right shoulder and upper extremity.  She reported a history of injury in service in May 2001 when she was thrown from a seawall into shallow water as part of a hazing practice.  She was diagnosed with DDD of the cervical spine with right-sided radiculopathy associated with bulging and herniated discs.  Treatment involved surgery for an anterior cervical diskectomy with fusion at C5-6.  VA medical nexus opinions obtained during the course of this claim presented negative opinion as to the Veteran's cervical spine disability being secondary to her service-connected lumbar sprain, but do not otherwise address service connection on a direct basis, although an April 2012 statement from the chief of orthopedic surgery at the Birmingham, Alabama, VA Medical Center presented a broadly worded opinion linking the Veteran's neck pain to her in-service injury.  The Board notes that this physician, coincidentally, was also the physician who privately treated the Veteran in service following her May 2001 injury, and who performed the ORIF surgery on her right ankle to treat her fracture.  The Board therefore finds his erstwhile broad nexus opinion to be highly probative, given his familiarity with the Veteran's medical history regarding her hazing injuries sustained in service in May 2001.  Furthermore, in a statement dated in October 2013, the Veteran's private treating physician, James D. Robinson, M.D., reported that he had been involved in the Veteran's care since September 2005 and that it was his opinion that her chronic neck pain with radiculopathy was more likely than not caused by her hazing injuries sustained in service in May 2001.     

In view of the clinical documentation showing treatment for cervical sprain and strain during active duty in October - November 2002, the Veteran's credible testimony regarding onset in and continuity of neck pain since service (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)), the April 2012 opinion of a VA orthopedic surgery chief (who also was the Veteran's treating physician in service) and the October 2013 opinion of Dr. Robinson, which link the Veteran's current neck pain and radiculopathy to her May 2001 in-service injury, and resolving all doubt in the claimant's favor, the Board will allow her appeal.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Service connection for DDD of the cervical spine, status post anterior cervical diskectomy with fusion at C5-6, is therefore granted.   Furthermore, as the current clinical evidence demonstrates that the Veteran's right cervical radiculopathy with involvement of the right shoulder and right upper extremity has been clinically associated with DDD of her cervical spine, the Board's allowance of service connection will also encompass this disabling condition.  VA compensation for right cervical radiculopathy with involvement of the right shoulder and right upper extremity as secondary to service-connected DDD of the cervical spine is thusly granted.  38 C.F.R. § 3.310(a) (2013).

Regarding the Veteran's claim for service connection for chronic headaches, the medical evidence is in a state of relative equipoise.  A July 2013 VA examination report presents a nexus opinion finding that the Veteran's headaches are consistent with migraines, whose onset were not objectively demonstrated in service.  As the Veteran's headaches responded to migraine-specific medication, the opining VA clinician believed that it was unlikely that the claimant's headaches were anxiety-related as anxiety headaches are "less responsive" to migraine medications.  However, subsequent to this, a directly opposing opinion was presented in October 2013, by the Veteran's private treating physician, Dr. Robinson, who stated that he had been involved in the Veteran's care since September 2005 and that it was his opinion that the Veteran's chronic migraines are at least as likely as not related to her service-connected anxiety disorder.  The Veteran herself has presented credible testimony that her headaches had their onset in service and persisted to the present time.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, as the pertinent evidence is approximately balanced regarding the merits of this issue, the Board will resolve all doubt in the claimant's favor and allow her appeal.  Service connection for chronic headaches is therefore granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).       

Regarding the Veteran's claim for service connection for a chronic right knee disability, although no indication of treatment for right knee complaints is indicated in the private medical records relating to her May 2001 injury in service, the claimant has presented credible testimony regarding injury of her right knee in service following her May 2001 hazing injury, with onset of chronic right knee pain thereafter.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A VA orthopedic examination report dated in April 2011 presents a clinical diagnosis of chronic right knee strain.  Although a negative nexus opinion was presented that found the right knee strain was not secondary to the Veteran's service-connected right ankle disability, no opinion was presented in April 2011 addressing whether the right knee disability was directly related to service.  However, in October 2013, the Veteran's private treating physician, Dr. Robinson, expressed his opinion that her chronic right knee pain was more likely than not associated with her May 2001 hazing injury in service, based on her reported medical history and his familiarity with her case as her treating physician since September 2005.  Therefore, resolving any doubt in the claimant's favor, the Board will grant service connection for chronic right knee strain as being directly related to active duty.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

II.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist with respect to the issues of entitlement to service connection for a right hip and lower extremity disability (claimed as radiating pain secondary to service connected lumbar sprain) and increased ratings for lumbar sprain, residuals of right calcaneus and 1st metatarsal fracture with traumatic arthritis, and anxiety disorder.

With respect to the above mentioned claims decided on the merits herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants as to what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in her possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in her possession that pertains to the claim was removed from the regulation.

The current appeals for increased initial evaluations for lumbar sprain, residuals of a right ankle fracture, and anxiety disorder are downstream issues from RO rating decisions that initially established service connection for the aforementioned  disabilities and assigned the initial staged ratings being contested and their effective dates.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, to the extent that there is any defect in, or non-compliance with the statutorily prescribed VCAA notice requirements with respect to the claims for higher initial evaluations for the orthopedic and psychiatric disabilities now at issue, these deficits are deemed to be non-prejudicial to these specific claims.

The original claim for service connection for a right hip and lower extremity disability (claimed as radiating pain secondary to service-connected lumbar sprain) was filed in September 2005, and was initially characterized as sciatic pain secondary to the right ankle fracture.  VCAA notice letters were dispatched to the Veteran in October 2005 and March 2006, prior to the December 2006 rating decision now on appeal that initially addressed this issue.  The letters collectively address the claim for VA compensation for a sciatic disability and satisfies the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No timing of notice error exists as fully compliant notice preceded the initial adjudication of the Veteran's claim for VA compensation for a sciatic disability.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  Although a November 2006 VA memorandum indicates that the Veteran's service treatment records from the United States Coast Guard are unavailable, the evidence contains all private treatment records concurrent with her period of military service that pertain to her treatment for injuries sustained from an in-service hazing injury in May 2001.  As the Veteran specifically contends that her claimed sciatic disability of her right hip and lower extremity is associated with this injury, the Board finds that the evidence currently of record is adequate for adjudicating this claim.  Otherwise, with respect to this service connection issue and the increased rating issues presently on appeal, all pertinent post-service clinical records from VA, SSA, and private treatment sources have been obtained and associated with the claims file.  

With regard to the increased rating claims on appeal, as the orthopedic issues stem from the Veteran's original service connection claim, file on September 27, 2005, and the psychiatric issue stems from her service connection claim filed on August 31, 2007, the relevant time period and evidence that must be addressed in the adjudication of these claims encompasses the periods from the dates of claim to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2013); Fenderson v. West, 12 Vet. App. 119, 125 (1999).  In this regard, private, SSA, and VA clinical records pertinent to the aforementioned periods, including reports of VA medical examinations of the disabilities at issue, dated in October 2005, March 2009, April 2011, December 2011, and July 2013, have been obtained and associated with the claims file, or are otherwise viewable on the VBMS and Virtual VA electronic information databases.  With regard to the service connection claim on appeal, the Veteran was provided with VA medical examinations to obtain nexus opinions for her right hip and lower extremity sciatica claim in October 2005, March 2009, and December 2011.  

The Board has reviewed the aforementioned examination reports as they pertain to the increased rating and service connection claims on appeal and notes that the Veteran's clinical history was acknowledged by the VA clinicians who performed them, and that these examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within her claims file or on the VBMS and Virtual VA databases.  The Board notes at this point that at her January 2014 hearing, the Veteran contended that the VA-authorized examinations of record, particularly the July 2013 psychiatric examination, were inadequate because they were, in her opinion, too cursorily performed and failed to fully address all of her disabling symptomatology.  While acknowledging the Veteran's contention, the Board respectfully informs the Veteran that there are no obvious and glaring omissions, irregularities, or flaws in our review of these examination reports that would render them inadequate.  Furthermore, the Board adjudicates a claim based on consideration of not only the VA examination reports but also the entirety of the evidentiary record, which includes private and VA medical treatment reports, SSA medical records, the Veteran's hearing testimony and the oral and written testimonies of her lay witnesses.  Therefore, the Board does not find sufficient basis to remand the case for a new examination or an addendum to address any inadequacies with these examination reports.  The VA medical examinations of record are therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

At her January 2014 videoconference hearing conducted at the RO, the Veteran, accompanied by her testifying spouse and her representative, submitted oral testimony and evidence (accompanied by a waiver of first review by the agency of original jurisdiction) before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the January 2014 videoconference hearing before the Board, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claims of entitlement to increased ratings for lumbar sprain, residuals of a right ankle fracture, and anxiety disorder; entitlement to a TDIU; and entitlement to service connection for a chronic cervical spine disability, a chronic radiculopathic disability of the right shoulder and upper extremity (claimed as secondary to a chronic cervical spine disability), chronic headaches (claimed as secondary to a service-connected anxiety disorder), a chronic right knee disability, and a right hip and lower extremity disability (claimed as radiating pain secondary to service connected lumbar sprain).  See transcript of January 28, 2014 Board videoconference hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the January 2014 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Neither the Veteran nor her representative has indicated that there was any further evidence to submit in support of her claims.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of her claims, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of her claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to service connection for a right hip and lower extremity disability, claimed as radiating pain secondary to service connected lumbar sprain.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability, such as arthritis, has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for any disability that is proximately due to, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a), (b) (2013).  

The Veteran testified in January 2014 that she has a chronic disability manifested by radiating pain down her right hip and lower extremity that is associated with her service-connected lumbar sprain and right ankle fracture, which originated from an in-service hazing incident in May 2001, when she sustained multiple physical injuries after being thrown from a six-foot-high seawall into very shallow water at low tide.  

Treatment records coincident with active service and dated in 2002 show that the Veteran complained of subjective radiating pain down her right hip and lower extremity since the May 2001 injury.  

Post-service VA and private medical records dated 2005 to 2013 also show complaints of persistent and subjective radiating pain down her right hip and lower extremity, which were associated with her service-connected lumbar sprain.  

An April 2012 medical nexus opinion from the chief of orthopedic surgery at the Birmingham, Alabama, VA Medical Center, attributed the Veteran's subjective right hip and lower extremity pain to her May 2001 hazing injury in service.  

Although the Veteran's post-service medical records include diagnoses of sciatica presented during the pendency of the claim, neurological testing of the nerves branching from her lumbosacral spine down her right hip and lower extremity failed to objectively demonstrate any actual nerve root impingement associated with the service-connected lumbar sprain or any underlying neuropathology to support the sciatica diagnosis or explain the Veteran's subjective symptoms of radiating pain.  Specifically, an August 2008 private electromyographic (EMG) study and a March 2009 EMG study of the Veteran's right hip and lower extremity both revealed normal neurological findings and failed to demonstrate the presence of any neurological disorder, which led the examining VA physician in March 2009 to conclude that the Veteran's right hip and lower extremity pain was not radiculopathic in nature and not associated with her service-connected lumbar spine disability.  Furthermore, VA examination in December 2011 includes an MRI study that demonstrates normal sciatic nerves, normal sacroiliac joint, normal right hip musculature and joint spaces, well-preserved cartilage, and no osteochondral bodies present in the right hip joint.  No clinical etiology of her subjective right hip and lower extremity pain could be identified.  VA examinations conducted throughout the pendency of the claim do not objectively demonstrate the presence of intervertebral disc syndrome.

The Board has considered the foregoing evidence and finds that the weight of the medical evidence is against the Veteran's claim for service connection for a right hip and lower extremity disability manifested solely by subjective complaints of radiating pain.  The Veteran's testimony and statements to be credible regarding onset of her subjective right hip and lower extremity pain in service, with continuity of pain thereafter to the present time.  The clinical record also clearly establishes that she was treated for such complaints during the entire pendency of the claim, with medical opinions linking her subjective pain to the May 2001 in-service injury.  However, notwithstanding this, the clinical evidence also has demonstrated that there is no objective underlying diagnosis to explain the Veteran's subjective symptoms of radiating neuropathic-like pain affecting her right hip and lower extremity.  All medical tests of her sciatic nerves and right hip joint and musculature reveal normal findings with no indication of nerve root impingement or intervertebral disc syndrome or any other pathology that could account for her subjectively reported symptoms.  (The Board notes at this point that the Veteran's Coast Guard service did not include foreign or sea service that involved duty in the Persian Gulf, such that a claim for VA compensation for undiagnosed illness pursuant to 38 U.S.C. § 1117 could be inferred.)  

The Court held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, in view of the foregoing discussion, the Board must deny the Veteran's claim for service connection for a right hip and lower extremity disability manifested by subjective radiating pain. 

To the extent that the Veteran attempts to relate her subjective right hip and lower extremity pain to her period of active service, based on her own personal knowledge of medicine and her familiarity with her individual medical history, the Board first notes that she is not shown in the record to be a trained medical clinician.  Although there are indications that she had attended nursing school with the aspiration to become a nurse, she reported that she withdrew from her studies and never completed her degree.  She is therefore not a duly certified and accredited medical clinician and her opinion cannot be any more probative than that of a lay person.  While lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the existence of diagnosable condition manifest by subjective radiating right hip and lower extremity pain and the etiological cause of these symptoms fall outside the realm of common knowledge of a lay person, she lacks the competence to provide a probative medical opinion linking her aforementioned symptoms to service or to rendering a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal musculoskeletal or neurological diseases or disorders).

IV.  Increased ratings for musculoskeletal disabilities, pertinent laws and regulations.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2013).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

In evaluating musculoskeletal disabilities, such as the lumbar sprain and residuals of right ankle fracture at issue, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40  and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40  ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded").

The applicable rating criteria for evaluating the Veteran's lumbar sprain and right ankle fracture residuals are contained in 38 C.F.R. § 4.71a (2013).  To give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable Diagnostic Codes under § 4.71a in rating the Veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one Diagnostic Code may be more appropriate than another based on such factors as the Veteran's relevant medical history, her current diagnosis, and demonstrated symptomatology).

V.  Entitlement to an initial evaluation in excess of 20 percent for lumbar sprain prior to December 7, 2011 and an increased evaluation in excess of 40 percent for lumbar sprain from December 7, 2011.

The Veteran's service-connected lumbar sprain is rated as lumbosacral strain under Diagnostic Code 5237 of 38 C.F.R. § 4.71a.  The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2013).  As discussed earlier is the analysis of the claim for VA compensation for subjective complaints of radiating pain down the right hip and lower extremity, the pertinent clinical evidence does not objectively demonstrate the presence of intervertebral disc syndrome associated with the service-connected lumbar sprain at any time during the pendency of the claim.  Therefore, the Board does not have to consider the applicability of the rating code for IVDS in this analysis.

The pertinent part of the General Formula for rating disability of the thoracolumbar spine is as follows:  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine, assign a 100 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine, assign a 50 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, assign a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis, assign a 20 percent rating.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height, assign a 10 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities. . . separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine. . . is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As relevant, the clinical evidence pertinent to the period from September 27, 2005 to the present, as it relates to the Veteran's lumbar sprain, shows that there were disputed findings of a small disc protrusion noted in a 2002 MRI, but with subsequent MRI and X-ray studies showing largely normal lumbosacral spine.  Medical imaging study on December 7, 2011 shows no more than minimal narrowing of the L5-S1disc space with no other significant abnormalities, although this finding was sufficient to support a diagnosis of DDD of the lumbar spine.  She displayed normal lumbar spine lordotic curvature throughout this period.  The medical and testimonial evidence shows that the Veteran reported chronic low back pain and pain on use and motion, which prevented her from engaging in physical labor but did not preclude her from sedentary employment.  For a while during this period, the Veteran was unemployed for reasons of being a nursing school student studying for her nursing degree.  The record indicates that she dropped out of her studies without completing her degree due to her anxiety disorder.  The Veteran indicated that prolonged sitting and standing aggravated her low back disability.  

Medical examination in October 2005 shows that the Veteran demonstrated forward flexion to 45 degrees, backward extension to 30 degrees, and lateral flexion and rotation to 40 degrees, bilaterally, on thoracolumbar motion testing, with no decrease due to pain, weakness, fatigability or incoordination following repetitive motion testing.  This equates to 235 degrees of combined thoracolumbar motion.  The Board emphasizes that there was no measurable decrease in function when considering her complaints of pain and pain on motion.  The finding of forward thoracolumbar motion greater than 30 degrees but not greater than 60 degrees is adequately contemplated in the rating criteria for a 20 percent evaluation under Diagnostic Code 5237. 

Outpatient treatment records pertaining to the Veteran's lumbar sprain for the period since the October 2005 examination up to March 26, 2009, reflect ongoing treatment for low back pain.  On VA examination and thoracolumbar range of motion testing on March 27, 2009, the Veteran was limited by pain and fatigue following repetitive motion to not more than 30 degrees of forward flexion, not more than 10 degrees of backward extension, not more than 20 degrees of lateral flexion bilaterally, and not more than 20 degrees of lateral rotation bilaterally, producing a combined range of thoracolumbar motion of 120 degrees.  Critically, after factoring her complaints of pain and objective functional loss due to pain, the finding of forward thoracolumbar motion limited to 30 degrees meets the criteria for a 40 percent evaluation contemplated in Diagnostic Code 5237.  

Outpatient treatment records pertaining to the Veteran's lumbar sprain for the period since the March 2009, reflect ongoing treatment for low back pain.  VA examination in December 2011 shows range of the Veteran's thoracolumbar motion on forward flexion to no more than 25 degrees, limited by pain.  The clinical record thereafter indicates ongoing treatment for low back pain.  The Board notes that the medical evidence does not demonstrate the presence of ankylosis of the thoracolumbar spine at any time during the pendency of this claim, whose presence would be required to support the assignment of a disability evaluation above 40 percent under Diagnostic Code 5237.  

Therefore, in view of the above discussion, the Board finds that the assignment of the 20 percent evaluation for lumbar strain adequately reflects the level of her impairment for the period prior to March 27, 2009, but that as of March 29, 2007, her lumbar sprain has met the criteria for a 40 percent evaluation.  In the absence of any objective clinical demonstration of thoracolumbar ankylosis, however, assignment of an evaluation above 40 percent for the period from March 27, 2009 to the present is not warranted.  This decision constitutes a partial but not full grant of the benefit sought on appeal.         

VI.  Entitlement to an initial evaluation in excess of 10 percent prior to December 7, 2011 and an increased evaluation in excess of 20 percent for the period from December 7, 2011 to April 10, 2012 for residuals of a comminuted fracture of the right calcaneus and right 1st metatarsal, status post ORIF with traumatic arthritis of the right subtalar joint; and an increased evaluation in excess of 30 percent from April 11, 2012, for residuals of a comminuted fracture of the right calcaneus and right 1st metatarsal, status post ORIF with traumatic arthritis of the right subtalar joint, status post right subtalar arthrodesis.

The Veteran sustained a fracture of her right calcaneus and 1st metatarsal in service in May 2001 from injuries related to a hazing incident.  An ORIF was performed to treat her right ankle and foot injury.  She is now service connected for residuals of a comminuted fracture of the right calcaneus and right 1st metatarsal, status post ORIF with traumatic arthritis of the right subtalar joint.  This disability may be rated on the basis of limitation of motion, deformity, or ankylosis of the right ankle.  Ankylosis is a clinical condition involving non-movement of the affected joint due to it being locked in a fixed position.  Thusly, the right ankle may be presently rated on the basis of limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013), which provides for the assignment of a 10 percent evaluation for moderate limitation of motion and a 20 percent evaluation for marked limitation of motion.

The right ankle may also be rated under the criteria for ankylosis under 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2013), if such a clinical condition is objectively demonstrated.  A 20 percent evaluation is assigned for ankylosis of the ankle in plantar flexion less than 30 degrees.  A 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.   

The clinical evidence relevant to the period prior to December 7, 2011, shows that the Veteran's right ankle fracture residuals were manifested by subjective complaints of right ankle pain and pain on motion and use, with stiffness and weakness.  Range of motion testing shows right ankle dorsiflexion to no less than  10 degrees and plantar flexion to no less than 30 degrees, with inability to perform eversion and inversion, but with no increased limitation of motion due to pain, weakness, fatigability, or incoordination with repetitive motion study.  No deformity or joint instability was demonstrated.  Her functional limitations included being unable to stand for more than a few minutes or walk for a distance of more than a few yards on her feet.  She displayed an antalgic gait.  No assistive devices were indicated.  X-rays revealed unremarkable soft tissues, and intact right ankle mortise with no significant degenerative changes, fracture or dislocation, and the presence of hardware attached to the right calcaneus, status post ORIF, with no hardware failure or loosening.  The medical record indicates that she is limited in her capacity to perform physical work due to her right ankle disability, but does not indicate that she is precluded from engaging in sedentary employment and she was, in fact, taking nursing school classes to become a nurse before withdrawing from her studies, reportedly due to anxiety.  

The Board considers the above findings to more closely approximate the criteria for a 10 percent evaluation under Diagnostic Code 5271 for moderate limitation of right ankle motion for the period prior to December 7, 2011, with dorsiflexion to 10 degrees and plantar flexion to 30 degrees, limited by pain.  Assignment of a 20 percent evaluation is not warranted as the aforementioned clinical findings do not more closely approximate marked limitation of motion.  Her claim for an initial rating in excess of 10 percent for her right ankle fracture residuals prior to December 7, 2011 is therefore denied.

VA examination dated December 7, 2011, shows that the Veteran reported having pain and stiffness in her right foot and ankle and was unable to bear weight on this joint at night.  Walking, standing, and ambulating on uneven surfaces aggravated her right ankle symptoms.  She could stand for up to 10 to 15 minutes and walk a distance of 1/4 mile before having to rest to relieve her right ankle pain.  Symptomatic flare-ups occurred daily, lasting three to four hours in duration and subjectively described as being 7 out of 10 in intensity, with 10 being the most severe level of pain.  No assistive devices were indicated.  The examiner deemed the Veteran unable to perform physical work, but was not precluded from sedentary employment because of her right ankle.  Normal right ankle reflexes were observed, with no muscular atrophy present.  Range of motion testing shows right ankle dorsiflexion to 15 degrees and plantar flexion to 20 degrees, limited by pain, with no additional loss of motion range on repetitive use testing.  The Board notes that although the above findings indicate a slight increase of right ankle dorsiflexion to 15 degrees on testing on December 7, 2011, as compared to 10 degrees of dorsiflexion on testing prior to this date, she had a significant decrease in plantar flexion to 20 degrees, as compared with 30 degrees prior.  These findings more closely approximate the criteria for marked limitation of ankle motion.  See 38 C.F.R. § 4.7 (2013).  Thusly, the Board finds the 20 percent evaluation assigned under Diagnostic Code 5271 for the Veteran's right ankle disability to appropriately reflect its level of impairment as of December 7, 2011.

The medical evidence thereafter shows that on April 11, 2012, the Veteran underwent surgery for a right ankle subtalar fusion (arthrodesis), which is artificial ankylosis.  Postoperatively, she had no subtalar motion due to arthrodesis and right ankle pain at zero degrees of plantar flexion and zero degrees of dorsiflexion.  Radiographic films revealed the presence of arthritic changes of the right ankle joint.  The Veteran required the use of cane to support herself when ambulating and the examiner determined that she was precluded from performing tasks that involved walking.  Objective assessment of her surgically-created right ankle ankylosis indicates that she met the criteria for a 30 percent evaluation on the basis of ankylosis of the ankle in dorsiflexion at zero degrees.  However, the clinical evidence does not indicate that she met the criteria for a 40 percent evaluation, as the examiner did not check the boxes indicating ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Therefore, the Board finds that the 30 percent evaluation assigned for the Veteran's right ankle disability for the period commencing on April 11, 2012, is appropriate and assignment of a higher evaluation is not warranted.  

In view of the foregoing discussion, the Veteran's claims for an initial evaluation in excess of 10 percent prior to December 7, 2011 and an increased evaluation in excess of 20 percent for the period from December 7, 2011 to April 10, 2012 for residuals of a comminuted fracture of the right calcaneus and right 1st metatarsal, status post ORIF with traumatic arthritis of the right subtalar joint; and an increased evaluation in excess of 30 percent from April 11, 2012, for residuals of a comminuted fracture of the right calcaneus and right 1st metatarsal, status post ORIF with traumatic arthritis of the right subtalar joint, status post right subtalar arthrodesis must be denied.  As the evidence is not in relative equipoise regarding the merits of this claim, the benefit of the doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).                

VII.  Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder NOS.

The Veteran has been clinically diagnosed with anxiety disorder NOS that was linked to her in-service hazing incident in May 2001 and the service-connected disabilities that resulted.  She filed her original claim for VA compensation for a chronic acquired psychiatric disability on August 31, 2007.  By rating decision dated in May 2011, she was granted service connection for anxiety disorder NOS, effective August 31, 2007.  This disability is rated under 38 C.F.R. § 4.130, Diagnostic Code 9413 (2013). 

Diagnostic Code 9413 provides that anxiety disorder NOS is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2013).  The Veteran's service-connected psychiatric disorder is currently evaluated as 30 percent disabling from August 31, 2007.  The Court in Mittleider v. West, 11 Vet. App. 181 (1998), has essentially held that any additional Axis I diagnoses other than the specific service-connected diagnosis be attributed to the service-connected psychiatric disability as the primary underlying condition.  61 Fed. Reg. 52,698 (Oct. 8, 1996). 

A 30 percent rating for anxiety disorder NOS is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating for anxiety disorder NOS is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for anxiety disorder NOS is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for anxiety disorder NOS is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

SSA records relating to the Veteran's unsuccessful claim for SSA disability benefits show that in January 2007, the SSA determined that the Veteran's primary disabling conditions were DDD of her cervical spine with secondary psychiatric depression, but that these conditions were not of productive of such severe impairment as to prevent her from working, given her age and occupational and educational background.   

The clinical evidence shows that on VA examination in March 2009, the Veteran was diagnosed on Axis I with anxiety disorder NOS (mixed anxiety and depression).  She was married and had several young children.  She indicated that she had a good marriage and had good support from family members who lived close by and was largely able to perform in her role as a mother to her children, within the limitations imposed by her orthopedic disabilities.  

The Veteran's psychiatric symptoms were characterized at the time of the March 2009 examination as being mild.  She reported having disturbed sleep and infrequent panic attacks but none in the past year.  Her pain from her service-connected orthopedic disabilities exacerbated her depression and anxiety.  She admitted to obsessive behaviors such as cleaning the floors of her home three times per day, which delayed her from engaging in other activities, and a preoccupation with counting to the number 8, or performing activities that must then end in 8 or even factors or multiples of 8.  Otherwise, on mental status examination she displayed appropriate dress, good hygiene and grooming, and no suicidal or homicidal ideation.  She was oriented on all spheres and her speech was normal.  Her mood was mildly anxious and dysthymic.  She displayed normal intelligence and thought processes with no evidence of delusional thinking or hallucinations.  Her remote, recent, and immediate memory were deemed to be normal.  Her judgment was intact and she was deemed competent to handle her own affairs and finances.  Her Global Assessment of Functioning score was 65, indicating some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and able to have some meaningful interpersonal relationships.  (See Diagnostic and Statistical Manual - IV, American Psychiatric Association.)  Use of prescribed psychotropic medication was indicated.  The examiner determined that the Veteran had a chronic level of mild anxiety and depression.  During times of intense physical pain her mood becomes significantly more impaired, rendering her unable to function effectively at daily tasks.  However, she did not have total occupational and social impairment due to her anxiety disorder, nor did it impose deficiencies in her judgment, thinking, mood, family relationships, or capacity for work or school.  The Veteran did not have reduced reliability or productivity due to her anxiety disorder.  The examiner determined that the Veteran experienced occasional decrease in work efficiency with intermittent inability to perform occupational tasks due to anxiety, but that she was generally functioning in a satisfactory manner. 

VA psychiatric treatment notes dated in April - May 2013 indicate that the Veteran was receiving ongoing counseling and treatment for anxiety disorder NOS with panic, depression, attention deficit-hyperactivity disorder, and insomnia.  A GAF score of 55 was reported, indicating moderate psychiatric symptoms or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers and coworkers).   

VA psychiatric examination in July 2013 shows that the Veteran was deemed by the examining clinician to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior and capacity for self-care and conversation.  The Veteran indicated that she was largely socially isolated because of her anxiety and depression, other than interacting with her immediate family members, and that she hardly ever saw her friends.   She stated that prior to her foot surgery, she was studying to be a registered nurse but had to stop her studies with only two semesters remaining to earn her nursing degree.  She also reported that security work at a race track during races, but that she stopped working after her foot surgery.  

Mental status examination shows that the Veteran was casually dressed and displayed good grooming and hygiene.  She was oriented on all spheres and displayed good attention, abstract reasoning, and appropriate affect.  She endorsed a depressed mood with disturbed sleep interrupted by nightmares, low energy, daytime fatigue, and diminished motivation, with irritability and panic attacks in crowded places.  She denied having any suicidal or homicidal ideation.  She isolated herself during periods of irritability.  Some obsessive behaviors were indicated, including frequently checking the locks in her house and "worrying about everything," but she indicated that she no longer obsessively cleaned the floors of her home.  

The Veteran's hearing testimony in January 2014, and written statements from her peers and family members, indicate that her anxiety disorder made her socially withdrawn, anxious in crowded environments, and easily given to bouts of irritability over relatively minor inconveniences or setbacks, which affected her ability to cope with normal stresses of daily living.  She indicated that she had disturbed sleep, daily panic attacks, and difficulty concentrating her thoughts, which she believed prevented her from completing her scholastic studies and interfered with her ability to function in a work environment.  She did not engage in much social interaction outside of her immediate family, and when she did go out into public venues with her family it was deliberately during times of the day when there would be less likelihood of encountering crowds.  

The Board has considered the foregoing evidence regarding the Veteran's service-connected anxiety disorder NOS and concludes that it presents a picture of psychiatric impairment throughout the entirety of the claim period, from August 31, 2007 to the present, that more closely approximates the criteria for a 30 percent evaluation.  The primary manifestations of her anxiety disorder are frequent panic attacks with impaired concentration ability, disturbed sleep, and periods of emotional irritability.  While these symptoms certainly impose a measure of occupational impairment on the Veteran, the symptoms do not more closely approximate the criteria for a 50 percent evaluation.  The Board that the July 2013 examiner essentially characterized the Veteran's impairment as matching the criteria for a 30 percent evaluation under Diagnostic Code 9413.  Her GAF scores during the pendency of the claim are not lower than 55, indicating that her anxiety disorder, at worst, only moderate psychiatric symptoms and moderate impairment in her social, occupational, and scholastic  functioning.  The Board finds that this level of impairment is better reflected in the criteria for a 30 percent evaluation. 

Furthermore, to the extent that the Veteran asserts that she is unable to work and is socially isolated due to her anxiety disorder, reference is made to the VA clinicians who conducted the examinations of record and who did not find that the Veteran's anxiety disorder imposed total occupational and social impairment upon her.  Also, SSA has determined that the Veteran is not occupationally incapacitated by her psychiatric disability.  While the SSA's determinations are not controlling, they nevertheless possess high probative value regarding this particular question.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In any case, the 2013 examination report shows that the Veteran herself had reported that she attended nursing school and worked part-time doing race track security until 2011, when she stopped both her scholastic pursuits and occupational engagements because she needed to undergo foot surgery.  This admission does not indicate that her withdrawal from school and work were entirely due to her service-connected anxiety disorder.  

Therefore, in view of the foregoing discussion, the Board concludes that the 30 percent initial rating assigned to the Veteran's service connected anxiety disorder NOS appropriately compensates her for the level of her psychiatric impairment during the entire pendency of the claim.  Her claim for a higher initial rating is thusly denied.  As the evidence is not in relative equipoise regarding the merits of this specific claim, the benefit of the doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).                

VIII.  Extraschedular and other considerations.

In deciding this claim, the Board acknowledges that the Veteran is competent to report her low back, right ankle, and anxiety symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, she is credible in her reports of symptoms and their effect on her activities.  She is not, however, competent to identify a specific level of disability according to the appropriate Diagnostic Code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected anxiety and lumbar spine and right ankle disabilities has been provided by VA medical professionals who have examined her.  The medical findings directly address the criteria under which these disabilities are evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

A rating in excess of the assigned schedular evaluations for the Veteran's service-connected disabilities addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's service-connected disabilities currently at issue (i.e., lumbar sprain, residuals of a right ankle fracture, and anxiety disorder) have presented such an unusual or exceptional disability picture at any time between September 27, 2005 to the present, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  Specifically, the evidence of record does not indicate the Veteran is frequently hospitalized for any of these aforementioned service-connected disabilities.  Furthermore, notwithstanding the statements of the Veteran's lay witnesses regarding her inability to work due to these disabilities, the evidence indicates that she is not precluded from pursuing employment in a sedentary capacity, given her education level (as she has earned several credits from nursing school and was reportedly close to graduating) and the fact that notwithstanding her anxiety disorder and her assertions of her inability to cope with work-related stress, the clinical record (including the findings of the SSA) does not objectively indicate that she is completely precluded from sedentary employment.  The criteria of the applicable rating schedules are therefore deemed to adequately contemplate the Veteran's present level of impairment due to the disabilities at issue, as individually considered.  As such, the Board cannot concede that the Veteran's lumbar spine and right ankle disabilities and anxiety disorder, each standing by itself, causes marked interference with her employment capacity.  Higher ratings are available for each of the Veteran's disabilities, but for the reasons described in the above decision, these higher ratings were denied in each case.  For each disability the clinical evidence and medical opinions fail to show that the disability picture created by these disabilities, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the schedular ratings presently assigned to these disabilities adequately reflects the state of their impairment for the period to which they are applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to any of these issues.


ORDER

Service connection for DDD of the cervical spine, status post anterior cervical diskectomy with fusion at C5-6, is granted.

Service connection for right cervical radiculopathy with involvement of the right shoulder and right upper extremity is granted.

Service connection for chronic headaches is granted.

Service connection for chronic right knee strain is granted.

Service connection for a right hip and lower extremity disability, claimed as radiating pain secondary to service connected lumbar sprain, is denied.

An initial evaluation in excess of 20 percent for lumbar sprain prior to March 27, 2009 is denied.

A 40 percent evaluation, and no higher, for lumbar sprain, effective March 27, 2009 is granted.

An initial evaluation in excess of 10 percent for residuals of a comminuted fracture of the right calcaneus and right 1st metatarsal, status post ORIF with traumatic arthritis of the right subtalar joint prior to December 7, 2011, is denied.

An increased evaluation in excess of 20 percent for residuals of a comminuted fracture of the right calcaneus and right 1st metatarsal, status post ORIF with traumatic arthritis of the right subtalar joint for the period from December 7, 2011 to April 10, 2012, is denied.

An increased evaluation in excess of 30 percent for residuals of a comminuted fracture of the right calcaneus and right 1st metatarsal, status post ORIF with traumatic arthritis of the right subtalar joint, status post right subtalar arthrodesis from April 11, 2012, is denied.

An initial evaluation in excess of 30 percent for anxiety disorder NOS is denied.


REMAND

The Board notes that the Veteran and her witnesses have stated that she is unable to work because of her service-connected disabilities.  A claim for individual unemployability based on the increased rating claim has thusly been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has granted service connection for DDD of the cervical spine (status post anterior cervical diskectomy with fusion at C5-6), right cervical radiculopathy with involvement of the right shoulder and right upper extremity, chronic headaches, and chronic right knee strain.  It is now incumbent on the AOJ to assign a rating and an effective date for the award of service connection for each of these aforementioned disabilities.  As the TDIU claim on appeal is inextricably intertwined with the ultimate determinations of the AOJ in this regard, the TDIU issue is therefore remanded to the AOJ for readjudication following its implementation of the VA compensation awards granted by this appellate decision.   

In view of the foregoing discussion, the TDIU claim is REMANDED to the RO for the following actions:

After implementing the Board's allowance of service connection for DDD of the cervical spine (status post anterior cervical diskectomy with fusion at C5-6), right cervical radiculopathy with involvement of the right shoulder and right upper extremity, chronic headaches, and chronic right knee strain and assigning disability ratings and effective dates for these awards, the RO should readjudicate the claim of entitlement to a TDIU.  If the maximum benefit is not granted, furnish the Veteran and her representative a supplemental statement of the case and afforded them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


